Order, Family Court, New York County (George J. Silver, J.), entered on or about October 7, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in imposing a period of supervised probation rather than granting appellant’s request for an adjournment in contemplation of dismissal (ACD). Probation was the least restrictive alternative consistent with appellant’s needs and those of the community, given the violent nature of the offense, which involved an unprovoked attack on another boy who had allegedly given appellant a dirty *534look months before (see e.g. Matter of Elias A., 61 AD3d 425 [2009]). The evidence supported the conclusion that appellant would benefit from referral to counseling for anger management issues, and that he was in need of supervision for a longer period than six months, which would have been the maximum period available under an ACD (see id.). Concur—Andrias, J.P., Catterson, Renwick, Richter and Román, JJ.